Citation Nr: 0944611	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right foot and 
leg disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for chest 
pains.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to March 
1953 and from July to September 1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the benefits sought on appeal.

In a decision dated in December 2005, the Board denied the 
Veteran's appeal.  He appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In a 
May 2007 Memorandum decision, the Court vacated the December 
2005 Board decision, and remanded the case to the Board for 
further appellate review consistent with the Court's 
decision.  In compliance with the Court's decision and Order, 
in April 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.

The Board received additional argument from the Veteran in 
October 2009 for which he did not waive initial RO review and 
consideration.  In light of the fact the additional argument 
is duplicative and repetitive of argument and evidence 
earlier associated with the claims file and considered by the 
AMC/RO, however, a remand for RO review and consideration is 
not necessary.  See 38 C.F.R. § 20.1304 (2009).

FINDINGS OF FACT

1.  There is no evidence of a currently diagnosed right foot 
or right leg musculoskeletal disorder.

2.  An August 1953 rating decision denied entitlement to 
service connection for a bilateral eye disorder due to the 
absence of evidence of chronic residuals.  In the absence of 
an appeal, the decision is final.

3.  The evidence associated with the claims file subsequent 
to the August 1953 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the August 1953 rating decision, and the evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a bilateral eye disorder.

4.  A February 1999 rating decision denied service connection 
for a low back disorder, a disorder manifested by chest 
pains, and a disorder manifested by dizziness.  In the 
absence of an appeal, the February 1999 rating decision is 
final.

5.  The evidence associated with the claims file subsequent 
to the February 1999 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the February 1999 rating decision, and the 
evidence does not raise a reasonable possibility of 
establishing a claim of entitlement to service connection for 
a low back disorder, a disorder manifested by chest pains, or 
a disorder manifested by dizziness.


CONCLUSIONS OF LAW

1.  A right foot and leg disorder were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  The August 1953 rating decision denying entitlement to 
service connection for a bilateral eye disorder is final.  
The additional evidence presented since the August 1953 
rating decision is not new and material, and the claim of 
entitlement to service connection for a bilateral eye 
disorder is not reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.156 (2000).

3.  The February 1999 rating decision denying entitlement to 
service connection for a low back disorder, a disorder 
manifested by chest pains, and a disorder manifested by 
dizziness, is final.  The additional evidence presented since 
the February 1999 rating decision is not new and material, 
and the claims of entitlement to service connection for a low 
back disorder, a disorder manifested by chest pains, and a 
disorder manifested by dizziness are not reopened.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
January 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Court determined, 
however, that the letter did not fully comply with 38 C.F.R. 
§ 3.159(b)(4), then in effect and subsequently repealed by 
VA, because it did not discuss disability evaluations and 
effective dates, nor did it fully inform the Veteran of what 
was required to reopen a claim.

Pursuant to the Board's remand, an August 2007 AMC letter 
reiterated the basic VCAA notice, including adequate notice 
of how disability ratings and effective dates are assigned in 
the event service connection is granted, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and informed the 
Veteran of the reasons his prior claims were denied and the 
type evidence needed to reopen them on the basis of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board that finds the August 2007 letter met and complied 
with all VCAA notice requirements.  See 38 C.F.R. § 3.159(b).  
Further, following issuance of the August 2007 letter, the 
claims were readjudicated in the September 2009 supplemental 
statement of the case.  Thus, any timing-of-notice error was 
cured and rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

The Veteran's response to the August 2007 letter noted he had 
no additional evidence to submit or request, which strongly 
suggests the earlier noncontent-compliant letters did not in 
any way prejudice his ability to establish his claim.  
Further, the evidence of record shows he had a meaningful 
opportunity participate in the adjudication of his claims, 
and did in fact so participate, throughout all stages of the 
VA claims process.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Thus any content-compliant error was 
nonprejudicial and harmless to the Veteran's claims for the 
benefits he seeks.  See Shineski v. Sanders, ___ U.S. ___, 
129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  The Board notes a 
VA Form 21-4142 submitted by the Veteran noted he received 
treatment at a VA medical facility in December 2007 but no VA 
records from that timeframe are associated with the claims 
file.  In light of the affirmative duty imposed on VA by the 
VCAA to obtain VA treatment records, which AMC has shown its 
awareness of, and the absence of any assertion by the 
Veteran's representatives of existing VA records not 
obtained, the Board infers AMC complied with its regulatory 
requirements and checked for any VA records extant for 
December 2007.

As found above, while the Veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims via the 
presentation of pertinent evidence and testimony.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not always constitute 
competent medical evidence.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

In a March 1999 statement, the Veteran wrote that while 
serving in Korea, in January or February 1953, he twisted his 
right foot and lower back when he stepped on a rock after 
dismounting a truck. He indicated the post company commander 
drove him to the dispensary where he was provided an 
inoculation for his right foot and given medication.  In his 
statement he also indicated that his right leg gave way.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
the right leg or right foot.  Indeed, there are no entries 
whatsoever related to any type of accidental injury.  Service 
treatment records note the Veteran's inpatient treatment in 
January 1953 but for another disorder discussed later in this 
decision.  His March 1953 separation Report Of Medical 
History notes that the appellant denied any prior history of 
lower extremity problems.  The March 1953 Report Of Medical 
Examination For Separation assessed the lower extremities as 
normal, and he was deemed fit for separation.

May and June 1953 VA outpatient records note no complaint by 
the Veteran of any symptoms related to his right leg or right 
foot.  Physical examination revealed no findings of 
abnormalities of either.  VA examination reports of 
examinations conducted in December 1998 note no right leg or 
foot disorder.

The post-service treatment records of the Veteran's private 
physicians note no diagnosis of a musculoskeletal disorder of 
either the right leg or right foot.  There are notations of 
edema and swelling which have been associated with 
cardiovascular pathology.  There is no medical evidence 
opining or suggesting that either a right foot or right leg 
disorder is causally linked to the Veteran's active service.

The Board acknowledges the Veteran's competence to assert an 
in-service incident or injury.  38 C.F.R. § 3.159(a)(2).  In 
light of all the evidence discussed above, however, even if 
he did experience some type of right lower extremity trauma, 
there simply is no evidence of any chronic residuals, as 
indicated by his own denial in his 1953 Report Of Medical 
History.  In the absence of a diagnosed disorder, the Veteran 
has failed to prove the very first required element for award 
of service connection.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court stated that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.

Eyes, Back, Chest Pains, and Dizziness

Legal Background

Eyes.

In June 1953, the Veteran claimed entitlement to service 
connection for conjunctivitis and uveitis.  As indicated 
earlier in this decision, service treatment records note his 
January 1953 inpatient treatment for uveitis of the right eye 
and conjunctivitis of both eyes.  He was discharged to duty 
two days after his admission.  There are no subsequent 
entries related to an eye disorder.  The March 1953 Report Of 
Medical Examination For Separation notes all areas related to 
the eyes are assessed as normal.

VA records of outpatient treatment of May 1953 and June 1953 
noted no abnormalities of the eyes.  An August 1953 rating 
decision determined the in-service manifestation of uveitis 
and conjunctivitis an acute and transitory event that 
resolved without any chronic residuals and denied the claim.  
A September 1953 RO letter notified the Veteran of the 
decision and of his appeal rights.  The claims file contains 
nothing to indicate he did not receive the September 1953 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely notice of 
disagreement with that decision.  Thus, the February 1953 
decision is final and binding on the Veteran.

Back, Chest Pain, Dizziness.

Service medical records are negative for diagnoses of a back 
disability, chest pains, or dizziness.  In his March 1953 
medical history report, the Veteran did report a history of 
chest pain, but physical examination revealed normal 
findings.  Likewise, the March 1953 separation examination 
showed a normal spine, a normal heart, and the Veteran's 
neurologic and vascular systems were judged to be normal.  
There was no evidence of arthritis or a cardiovascular 
disorder having manifested to at least a compensable degree 
within one year of the Veteran's separation from active 
service.

An April 1998 cardiac echo, cardiac Doppler, and color flow 
administered by Steven Bier, M.D., showed calcification of 
the posterior leaf of the mitral valve.

A December 1998 VA orthopedic examination diagnosed 
degenerative disc disease as well as osteoarthritis of the 
facet joints of L5/S1.  X-rays and CT scan showed minimal 
disc bulging at L3/L4, L4/L5, and L5/S1.  There was also 
noted facet hypertrophy bilaterally at L5/S1.  The examiner 
opined that in view of the clinical history, it would appear 
that this was less likely due to his time in the military 
service.

At a December 1998 VA heart examination, the Veteran reported 
that he had never had any real trouble with his heart save 
for an occasional irregular beat, and occasional episodes of 
a rapid heart rate.  While he indicated that he never told a 
doctor about these occasional signs, he was reportedly 
cleared cardiovascularly when he underwent a radical perineal 
prostatectomy.  Following examination in December 1998, the 
examiner "guessed" the Veteran suffered from premature 
ventricular contractions.

In February 1999, the Veteran was seen for a VA examination 
of his spine.  He again reported a history of falling in 
service and twisting his back, and thereafter being unable to 
walk.  He indicated that over the prior 10 years he had 
radiating pain to the right thigh and leg along the lateral 
aspect to the medial side of the right foot.  Following an 
examination he was diagnosed with degenerative disc disease 
as well as osteoarthritis of the facet joints of L5/S1.  The 
examiner opined that in view of the clinical history, it 
would appear that this was less likely due to his time in the 
military service.

The February 1999 rating decision determined there was no 
evidence of in-service low back symptoms or treatment, or 
evidence of a link between the Veteran's low back 
degenerative disc disease and his active service, as shown by 
the medical opinion that it was less likely than so.  It also 
determined there was no evidence of an in-service disorder 
associated with chest pain or dizziness or treatment 
therefor, or evidence of a link between the Veteran's current 
cardiovascular symptomatology and his active service.  As a 
result, the February 1999 rating decision denied the claims.

A March 1999 RO letter notified the Veteran of the decision 
and of his appeal rights.  The claims file contains nothing 
to indicate he did not receive the March 1999 decision 
letter, or any record the U.S. Postal Service returned it to 
VA as undeliverable.  Neither is there any record of his 
having submitted a timely notice of disagreement with that 
decision.  Thus, the February 1999 decision is final and 
binding on the Veteran.



New and Material Evidence

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 7104, 7105; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990); see also Evans v. Brown, 9 
Vet. App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.

The Veteran filed his application to reopen his previously 
denied eye claim in 1998.  The regulation applicable to new 
and material evidence, 38 C.F.R. § 3.156(a), was amended, 
effective August 29, 2001.  Thus, the former version of 
section 3.156(a) is applicable to his petition to reopen that 
claim.  See 66 Fed. Reg. 45,620 (2001).

Under the former standard, the evidence, even if new, must be 
material, in that it is evidence not previously of record 
that bears "directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108.

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Analysis

Eyes.

Evidence received after the August 1953 rating decision 
includes: A December 1998 VA examination showed the Veteran 
to have mucous in his eyes.  He had a cataract in his right 
eye that was not affecting visual acuity at the time, but he 
suffered from a symptomatic dry eye syndrome.  Treatment 
records from Dr. Roy T. Hager dated August 1981 to August 
1995 showed the Veteran reported in 1995 that he had to 
strain to see in the distance-probably due to allergies.

Treatment reports from Dr. Perry F. Garber dated June 1992 to 
August 1998 showed complaints of mucous discharge from the 
eye in the morning.

A statement from the Veteran dated in November 1999 indicated 
he developed a serious eye problem in October 1951.  He 
stated he had been having problems with his eyes from that 
time.

A statement from the Veteran dated in July 2004 indicated 
that the health problems he developed while in the Army were 
still with him and were getting worse.

The Veteran is competent to  assert he had, and has vision 
problems.  See 38 C.F.R. § 3.159(a)(2).  But his assertions 
were considered and rejected in the 1953 decision, and his 
current assertions are unchanged.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court specifically noted that 
'[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Further, in the 
absence of evidence that the appellant has medical training, 
he is not competent to opine that any current eye disorder he 
may manifest is linked to his active service.  See 38 C.F.R. 
§ 3.159(a)(1).  So, as before, there remains no competent 
evidence linking any current eye disorder to service.  
Indeed, the evidence received since the August 1953 decision 
shows no treatment for uveitis or conjunctivitis since his 
separation from service. What was missing at the time of the 
August 1953 RO decision, and what is missing now, is medical 
evidence of an eye disability that is linked by competent 
evidence to service.  Hence, new and material evidence has 
not been submitted.  38 C.F.R. § 3.156(a) (2000).  The 
benefit sought on appeal is denied.

Back, Chest Pain, and Dizziness.

The current standard applies to the application to reopen 
these claims.  That standard provides that material evidence 
is evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence received since 1999 tends to prove nothing that 
was not previously shown.  It shows only the treatment and 
maintenance of the Veteran's several disabilities.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing a veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  The mere fact a claimant 
continues to claim to have current disabilities that were 
caused by his military service is not new evidence within the 
context of 38 C.F.R. § 3.156.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The evidence that is new shows diagnosed degenerative disc 
disease as well as osteoarthritis of the facet joints of 
L5/S1 many years after the Veteran's discharge from active 
service, and calcification of the posterior leaf of the 
mitral valve.  There is no diagnosis of a disability 
manifested by dizziness.  Significantly, the newly submitted 
evidence in no way corroborates the Veteran's lay assertion 
that he has a low back disability, chest pains, and 
dizziness, due to service.  As none of the evidence submitted 
subsequent to the February 1999 denial raises a reasonable 
possibility of substantiating the claims, his claims cannot 
be reopened.  38 C.F.R. § 3.156(a) (2009).  The benefit 
sought on appeal is denied.

In as much as the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit of the doubt doctrine 
is inapplicable to these claims.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

ORDER

Entitlement to service connection for a right foot and leg 
disorder is denied.

The application to reopen claims of entitlement to service 
connection for a bilateral eye disorder, a low back disorder, 
chest pain, and a disorder manifested by dizziness, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


